Name: Commission Implementing Regulation (EU) NoÃ 288/2014 of 25Ã February 2014 laying down rules pursuant to Regulation (EU) NoÃ 1303/2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund with regard to the model for operational programmes under the Investment for growth and jobs goal and pursuant to Regulation (EU) NoÃ 1299/2013 of the European Parliament and of the Council on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal with regard to the model for cooperation programmes under the European territorial cooperation goal
 Type: Implementing Regulation
 Subject Matter: EU finance;  information technology and data processing;  European construction;  fisheries;  economic policy;  cooperation policy;  economic conditions;  documentation
 Date Published: nan

 22.3.2014 EN Official Journal of the European Union L 87/1 COMMISSION IMPLEMENTING REGULATION (EU) No 288/2014 of 25 February 2014 laying down rules pursuant to Regulation (EU) No 1303/2013 of the European Parliament and of the Council laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund with regard to the model for operational programmes under the Investment for growth and jobs goal and pursuant to Regulation (EU) No 1299/2013 of the European Parliament and of the Council on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal with regard to the model for cooperation programmes under the European territorial cooperation goal THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular Article 96(9) thereof, Having regard to Regulation (EU) No 1299/2013 of the European Parliament and of the Council on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal (2), and in particular Article 8(11) thereof, After consulting the Coordination Committee for the European Structural and Investment Funds established by Article 150(1) of Regulation (EU) No 1303/2013, Whereas: (1) It is necessary to lay down two models, one for operational programmes under the Investment for growth and jobs goal and one for cooperation programmes under the European territorial cooperation goal. Each model will set out uniform conditions for the presentation of information in each section of the operational or cooperation programmes. This is necessary to ensure that information is consistent, comparable and, where necessary, can be aggregated. (2) The provisions in this Regulation are closely linked, since they deal with provisions concerning the content of programmes under cohesion policy. To ensure coherence between those provisions, which should enter into force at the same time, and to facilitate a comprehensive view and compact access to them by all Union residents, it is desirable to include the provisions setting out the models for programmes under cohesion policy to be established by implementing acts required by Regulation (EU) No 1303/2013 and Regulation (EU) No 1299/2013 in a single Regulation. (3) The models will form the basis for the development of the electronic data exchange system referred to in Article 74(4) of Regulation (EU) No 1303/2013 as regards the content and submission of operational programmes and cooperation programmes. They should therefore establish the manner in which data on operational programmes and cooperation programmes will be entered into the system for electronic data exchange. However, this should not affect the final presentation of operational programmes and cooperation programmes, including the layout of text and tables, since the electronic data exchange system is to allow for different structuring and presentation of the data that has been entered in this system. (4) The model for operational programmes should correspond to the structure of the operational programme set out in Article 96 of Regulation (EU) 1303/2013 and the model for cooperation programmes should correspond to the structure of the cooperation programme set out in Article 8 of Regulation (EU) No 1299/2013. In order to ensure consistent conditions for the entry of data, the models should establish the technical characteristics of each field in the electronic data exchange system. In addition to the structured data, the models should provide for the option to submit unstructured information in the form of compulsory or non-compulsory annexes. For such annexes it is not necessary to establish technical characteristics. (5) To ensure the correct application of Regulation (EU) No 1303/2013 and of Regulation (EU) No 1299/2013 the models should identify information which is subject to a Commission implementing decision approving the programme. In addition, the model for the operational programmes under the Investment in growth and jobs goal should also identify elements which may be presented in the Partnership Agreement only, in accordance with Article 96(8) of Regulation (EU) No 1303/2013. (6) It is also necessary to specify sections of the model for operational programmes under the Investment in growth and jobs goal which should not be completed by the Member States if operational programmes are dedicated exclusively to technical assistance or to the Youth Employment Initiative as referred to in Article 16 of Regulation (EU) No 1304/2013 of the European Parliament and of the Council (3). As the content requirements for the operational programmes dedicated to joint uncapped guarantee and securitization financial instruments in favour of micro, small and medium-sized enterprises as defined in Commission Recommendation 2003/361/EC (4) and implemented by the European Investment Bank represent a subset of the requirements for the content of other programmes under the Investment in growth and jobs goal, it is necessary to identify the fields of the respective model which should be included in such dedicated programmes. (7) In order to allow for the prompt application of the measures provided for in this Regulation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The model for preparing operational programmes under the Investment for growth and jobs goal is set out in Annex I to this Regulation. 2. The model for preparing cooperation programmes under the European territorial cooperation goal is set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 320. (2) OJ L 347, 20.12.2013, p. 259. (3) Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (OJ L 347, 20.12.2013, p. 470). (4) Commission Recommendation of 6 May 2003 concerning the definition of micro, small and medium-sized enterprises (OJ L 124, 20.5.2003, p. 36). ANNEX I MODEL FOR OPERATIONAL PROGRAMMES UNDER THE INVESTMENT FOR GROWTH AND JOBS GOAL CCI <0.1 type=S maxlength=15 input=S SME> (1) Title <0.2 type=S maxlength=255 input=M SME> Version <0.3 type=N input=G dME> First year <0.4 type=N maxlength=4 input=M SME> Last year <0.5 type=N maxlength=4 input=M SME> Eligible from <0.6 type=D input=G SME> Eligible until <0.7 type=D input=G SME> EC decision number <0.8 type=S input=G SME> EC decision date <0.9 type=D input=G SME> MS amending decision number <0.10 type=S maxlength=20 input=M SME> MS amending decision date <0.11 type=D input=M SME> MS amending decision entry into force date <0.12 type=D input=M SME> NUTS regions covered by the operational programme <0.12 type=S input=S SME> SECTION 1 STRATEGY FOR THE OPERATIONAL PROGRAMME'S CONTRIBUTION TO THE UNION STRATEGY FOR SMART, SUSTAINABLE AND INCLUSIVE GROWTH AND THE ACHIEVEMENT OF ECONOMIC, SOCIAL AND TERRITORIAL COHESION (Reference: Article 27(1) and point (a) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council) (2) 1.1. Strategy for the operational programme's contribution to the Union strategy for smart, sustainable and inclusive growth and to the achievement of economic, social and territorial cohesion 1.1.1. Description of the programmes strategy for contributing to the delivery of the Union strategy for smart, sustainable and inclusive growth and for achieving economic, social and territorial cohesion. <1.1.1 type=S maxlength=70000 input=M> 1.1.2. A justification for the choice of thematic objectives and corresponding investment priorities having regard to the Partnership Agreement, based on an identification of regional and, where appropriate, national needs including the need to address the challenges identified in relevant country-specific recommendations adopted in accordance with Article 121(2) TFEU and the relevant Council recommendations adopted in accordance with Article 148(4) TFEU, taking into account the ex ante evaluation. Table 1 Justification for the selection of thematic objectives and investment priorities Selected thematic objective Selected investment priority Justification for selection <1.1.2 type=S input=S PA=Y TA=NA> <1.1.3 type=S input=S PA=Y TA=NA> <1.1.4 type=S maxlength=1000 input=M PA=Y TA=NA> 1.2. Justification for the financial allocation Justification for the financial allocation (Union support) to each thematic objective and, where appropriate, investment priority, in accordance with the thematic concentration requirements, taking into account the ex-ante evaluation. <1.2.1 type = S maxlength =7000 input M PA=Y TA = NA> Table 2 Overview of the investment strategy of the operational programme Priority axis Fund (ERDF (3), Cohesion Fund, ESF (4) or, YEI) (5) Union support (6) (EUR) Proportion of total Union support for the operational programme (7) Thematic objective (8) Investment priorities (9) Specific objectives corresponding to the investment priority Common and programme-specific result indicators for which a target has been set <1.2.1 type=S input=G> <1.2.2 type=S input=G> <1.2.3 type=N input=G> <1.2.4 type=P input=G> <1.2.5 type=S input=G> <1.2.6 type=S input=G> <1.2.7 type=S input=G> <1.2.8 type=S input=G> SECTION 2 PRIORITY AXES (Reference: points (b) and (c) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) 2.A A description of the priority axes other than technical assistance (Reference: point (b) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) 2.A.1 Priority axis (repeated for each priority axis) ID of the priority axis <2A.1 type=N input=GSME > Title of the priority axis <2A.2 type=S maxlength=500 input=MSME > Ã¯   The entire priority axis will be implemented solely through financial instruments <2A.3 type=C input=M> Ã¯   The entire priority axis will be implemented solely though financial instruments set up at Union level <2A.4 type=C input=MSME > Ã¯   The entire priority axis will be implemented through community-led local development <2A.5 type=C input=M> Ã¯   For the ESF: The entire priority axis is dedicated to social innovation or to transnational cooperation, or both <2A.6 type=C input=M> 2.A.2 Justification for the establishment of a priority axis covering more than one category of region, thematic objective or Fund (where applicable) (Reference: Article 96(1) of Regulation (EU) No 1303/2013) <2A.0 type=S maxlength=3500 input=M> 2.A.3 Fund, category of region and calculation basis for Union support (Repeated for each combination under a priority axis) Fund <2A.7 type=S input=SSME> Category of region <2A.8 type=S input=SSME> Calculation basis (total eligible expenditure or eligible public expenditure) <2A.9 type=S input=SSME> Category of region for outermost regions and northern sparsely populated regions (where applicable) <2A.9 type=S input=S > 2.A.4 Investment priority (Repeated for each investment priority under the priority axis) Investment priority <2A.10 type=S input=SSME > 2.A.5 Specific objectives corresponding to the investment priority and expected results (Repeated for each specific objective under the investment priority) (Reference: points (b)(i) and (ii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) ID <2A.1.1 type=N input=G SME> Specific objective <2A.1.2 type=S maxlength=500 input=M SME> The results that the Member State seeks to achieve with Union support <2A.1.3 type=S maxlength=3500 input=M SME> Table 3 Programme-specific result indicators, by specific objective (for the ERDF and the Cohesion Fund) (Reference: point (b)(ii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013 ID Indicator Measurement unit Category of region (where relevant) Baseline value Baseline year Target value (10) (2023) Source of data Frequency of reporting <2A.1.4 type=S maxlength=5 input=M SME> <2A.1.5 type=S maxlength=255 input=M SME> <2A.1.6 type=S input=M SME> <2A.1.7 type=S input=S SME> Quantitative <2A.1.8 type=N input=M SME> Qualitative <2A.1.8 type=S maxlength=100 input=M SME <2A.1.9 type=N input=M SME> Quantitative <2A.1.10 type=N input=M> Qualitative <2A.1.10 type=S maxlength=100 input=M SME> <2A.1.11 type=S maxlength=200 input=M SME> <2A.1.12 type=S maxlength=100 input=M SME> Table 4 Common result indicators for which a target value has been set and programme specific result indicators corresponding to the specific objective (by investment priority and category of region) (for the ESF) (Reference: point (b)(ii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) ID Indicator Category of region Measurement unit for indicator Common output indicator used as basis for target setting Baseline value Measurement unit for baseline and target Baseline year Target value (11) (2023) Source of data Frequency of reporting M W T M W T Programme-specific <2A.1.13 type=S maxlength=5 input=M> Common <2A.1.13 type=S input=S> Programme-specific <2A.1.14 type=S maxlength=255 input=M> Common <2A.1.14 type=S input=S> <2A.1.15 type=S input=S> Programme-specific <2A.1.16 type=S input=M> Common <2A.1.16 type=S input=S> Programme-specific <2A.1.17 type=S input=M> Common <2A.1.17 type=S input=S> Common Output Indicators <2A.1.18 type=S input=S> Quantitative <2A.1.19 type=S input=M> Common <2A.1.19 type=S input=G> <2A.1.20 type=N input=M> Quantitative <2A.1.21 type=N input=M> Qualitative <2A.1.21 type=S maxlength=100 input=M> <2A.1.22 type=S maxlength=200 input=M> <2A.1.23 type=S maxlength=100 input=M> Table 4a YEI result indicators and programme-specific result indicators corresponding to the specific objective (by priority axis or by part of a priority axis) (Reference: Article 19(3) of Regulation (EU) No 1304/2013 of the European Parliament and of the Council (12)) ID Indicator Measurement unit for indicator Common output indicator used as basis for target setting Baseline value Measurement unit for baseline and target Baseline year Target value (13) (2023) Source of data Frequency of reporting M W T M W T Programme-specific <2A.1.24 type=S maxlength=5 input=M> Common <2A.1.24 type=S input=S> Programme-specific <2A.1.25 type=S maxlength=255 input=M> Common <2A.1.25 type=S input=S> Programme-specific <2A.1.26 type=S input=M> Common <2A.1.26 type=S input=S> Programme-specific <2A.1.27 type=S input=M> Common <2A.1.27 type=S input=S> Common Output Indicators <2A.1.28 type=S input=S> Quantitative <2A.1.29 type=S input=M> Common <2A.1.29 type=S input=G> <2A.1.30 type=N input=M> Quantitative <2A.1.31 type=N input=M> Qualitative <2A.1.31 type=S maxlength=100 input=M> <2A.1.32 type=S maxlength=200 input=M> <2A.1.33 type=S maxlength=100 input=M> 2.A.6 Action to be supported under the investment priority (by investment priority) 2.A.6.1 Description of the type and examples of actions to be supported and their expected contribution to the specific objectives including, where appropriate, the identification of main target groups, specific territories targeted and types of beneficiaries (Reference: point (b)(iii) of the first subparagraph of Article 96 (2) of Regulation (EU) No 1303/2013) Investment priority <2A.2.1.1 type=S input=S> <2A.2.1.2 type=S maxlength=17500 input=M> 2.A.6.2 Guiding principles for selection of operations (Reference: point (b)(iii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) Investment Priority <2A.2.2.1 type=S input=S> <2A.2.2.2 type=S maxlength=5000 input=M> 2.A.6.3 Planned use of financial instruments (where appropriate) (Reference: point (b)(iii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) Investment Priority <2A.2.3.1 type=S input=S> Planned use of financial instruments <2A.2.3.2 type=C input=M> <2A.2.3.3 type=S maxlength=7000 input=M> 2.A.6.4 Planned use of major projects (where appropriate) (Reference: point (b)(iii) of the first subparagraph of Article 96 (2) of Regulation (EU) No 1303/2013) Investment Priority <2A.2.4.1 type=S input=S> <2A.2.4.2 type=S maxlength=3500 input=M> 2.A.6.5 Output indicators by investment priority and, where appropriate by category of region (Reference: point (b)(iv) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) Table 5 Common and programme-specific output indicators (by investment priority, broken down by category of region for the ESF, and where relevant, for the ERDF) ID Indicator Measurement unit Fund Category of region (where relevant) Target value (2023) (14) Source of data Frequency of reporting M W T <2A.2.5.1 type=S input=S SME> <2A.2.5.2 type=S input=S SME> <2A.2.5.3 type=S input=S SME> <2A.2.5.4 type=S input=S SME> <2A.2.5.5 type=S input=S SME> <2A.2.5.6 type=N input=M SME> <2A.2.5.7 type=S maxlength=200 input=M SME> <2A.2.5.8 type=S maxlength=100 input=M SME> 2.A.7 Social innovation, transnational cooperation and contribution to thematic objectives 1-7 (15) Specific provisions for ESF (16), where applicable (by priority axis and, where relevant, category of region): social innovation, transnational cooperation and ESF contribution to thematic objectives 1 to 7. Description of the contribution of the planned actions of the priority axis to:  social innovation (if not covered by a dedicated priority axis);  transnational cooperation (if not covered by a dedicated priority axis);  thematic objectives referred to in points (1) to (7) of the first paragraph of Article 9 of Regulation (EU) No 1303/2013. Priority axis <2A.3.1 type=S input=S> <2A.3.2 type=S maxlength=7000 input=M> 2.A.8 Performance framework (Reference: point (b)(v) of the first subparagraph of Article 96(2), and Annex II to Regulation (EU) No 1303/2013) Table 6 Performance framework of the priority axis (by fund and, for the ERDF and ESF, category of region) (17) Priority axis Indicator type (Key implementation step, financial, output or, where appropriate, result indicator) ID Indicator or key implementation step Measurement unit, where appropriate Fund Category of region Milestone for 2018 (18) Final target (2023) (19) Source of data Explanation of relevance of indicator, where appropriate M W T M W T <2A.4.1 type=S input=S> <2A.4.2 type=S input=S> Implementation Step or Financial indicator <2A.4.3 type=S maxlength=5 input=M> Output or result<2A.4.3 type=S input=S> Implementation Step or Financial indicator <2A.4.4 type=S maxlength=255 input=M> Output or Result <2A.4.4 type=S input=G or M> Implementation Step or Financial indicator <2A.4.5 type=S input=M> Output or Result <2A.4.5 type=S input=G or M> <2A.4.6 type=S input=S> <2A.4.7 type=S input=S> <2A.4.8 type=S maxlength=255 input=M> Implementation Step or Financial <2A.4.9 type=S input=M> Output or Result <2A.4.8 type=S input=M> Implementation Step or Financial indicator <2A.4.10 type=S maxlength=200 input=M> Output or Result <2A.4.10 type=S input=M> <2A.4.11 type=S maxlength=500 input=M> Additional qualitative information on the establishment of the performance framework (optional) <2A.4.12 type=S maxlength=7000 input=M> 2.A.9 Categories of intervention (Reference: point (b)(vi) of Article 96(2) of Regulation (EU) No 1303/2013) Categories of intervention corresponding to the content of the priority axis based on a nomenclature adopted by the Commission, and indicative breakdown of Union support. Tables 7-11 Categories of intervention (20) (by Fund and category of region, if the priority axis covers more than one) Table 7 Dimension 1  Intervention field Fund <2A.5.1.1 type=S input=S Decision=N> Category of region <2A.5.1.2 type=S input=S Decision=N> Priority axis Code Amount (EUR) <2A.5.1.3 type=S input=S Decision=N> <2A.5.1.4 type=S input=S Decision=N> <2A.5.1.5 type=N input=M Decision=N> Table 8 Dimension 2  Form of finance Fund <2A.5.2.1 type=S input=S Decision=N> Category of region <2A.5.2.2 type=S input=S Decision=N> Priority axis Code Amount (EUR) <2A.5.2.3 type=S input=S Decision=N> <2A.5.2.4 type=S input=S Decision=N> <2A.5.2.5 type=N input=M Decision=N> Table 9 Dimension 3  Territory type Fund <2A.5.3.1 type=S input=S Decision=N> Category of region <2A.5.3.2 type=S input=S Decision=N> Priority axis Code Amount (EUR) <2A.5.3.3 type=S input=S Decision=N> <2A.5.3.4 type=S input=S Decision=N> <2A.5.3.5 type=N input=M Decision=N> Table 10 Dimension 4  Territorial delivery mechanisms Fund <2A.5.4.1 type=S input=S Decision=N> Category of region <2A.5.4.2 type=S input=S Decision=N> Priority axis Code Amount (EUR) <2A.5.4.2 type=S input=S Decision=N> <2A.5.4.4 type=S input=S Decision=N> <2A.5.4.5 type=N input=M Decision=N> Table 11 Dimension 6  ESF secondary theme (21) (ESF only) Fund <2A.5.5.1 type=S input=S Decision=N> Category of region <2A.5.5.2 type=S input=S Decision=N> Priority axis Code Amount (EUR) <2A.5.5.3 type=S input=S Decision=N> <2A.5.5.4 type=S input=S Decision=N> <2A.5.5.5 type=N input=M Decision=N> 2.A.10 Summary of the planned use of technical assistance including, where necessary, actions to reinforce the administrative capacity of authorities involved in the management and control of the programmes and beneficiaries (where appropriate) (by priority axis) (Reference: point (b)(vii) of Article 96(2) of Regulation (EU) No 1303/2013) Priority axis <3A.6.1 type=S input=S> <2A.6.2 type=S maxlength=2000 input=M> 2.B Description of the priority axes for technical assistance (Reference: point (c) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) 2.B.1 Priority axis (repeated for each Technical Assistance priority axis) ID of the priority axis <2B.0.2 type=N maxlength=5 input=G> Title of the priority axis <2B.0.3 type=S maxlength=255 input=M> 2.B.2 Justification for establishing a priority axis covering more than one category of region (where applicable) (Reference: Article 96(1) of Regulation (EU) No 1303/2013) <2B.0.1 type=S maxlength=3500 input=M> 2.B.3 Fund and category of region (repeated for each combination under the priority axis) Fund <2B.0.4 type=S input=S> Category of region <2B.0.5 type=S input=S> Calculation basis (total eligible expenditure or eligible public expenditure) <2B.0.6 type=S input=S> 2.B.4 Specific objectives and expected results (repeated for each specific objective under the priority axis) (Reference: points (c)(i) and (ii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) ID <2B.1.1 type=N maxlength=5 input=G> Specific objective <2B.1.2 type=S maxlength=500 input=M> Results that the Member State seeks to achieve with Union support (22) <2B.1.3 type=S maxlength=3500 input=M> 2.B.5 Result indicators (23) Table 12 Programme-specific result indicators (by specific objective) (for ERDF/ESF/Cohesion Fund) (Reference: point (c)(ii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) ID Indicator Measurement unit Baseline value Baseline year Target value (24) (2023) Source of data Frequency of reporting M W T M W T <2.B.2.1 type=S maxlength=5 input=M> <2.B.2.2 type=S maxlength=255 input=M> <2.B.2.3 type=S input=M> Quantitative <2.B.2.4 type=N input=M> <2.B.2.5 type=N input=M> Quantitative <2.B.2.6 type=N input=M> Qualitative <2.B.2.6 type=S maxlength=100 input=M> <2.B.2.7 type=S maxlength=200 input=M> <2.B.2.8 type=S maxlength=100 input=M> 2.B.6 Actions to be supported and their expected contribution to the specific objectives (by priority axis) (Reference: points (c)(i) and (iii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) 2.B.6.1 A description of actions to be supported and their expected contribution to the specific objectives (Reference: points (c)(i) and (iii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) Priority axis <2.B.3.1.1 type=S input=S> <2.B.3.1.2 type=S maxlength=7000 input=M> 2.B.6.2 Output indicators expected to contribute to results (by priority axis) (Reference: point (c)(iv) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) Table 13 Output indicators (by priority axis) (for ERDF/ESF/Cohesion Fund) ID Indicator Measurement unit Target value (2023) (25) (optional) Source of data M W T <2.B.3.2.1 type=S maxlength=5 input=M> <2.B.2.2.2 type=S maxlength=255 input=M> <2.B.3.2.3 type=S input=M> <2.B.3.2.4 type=N input=M> <2.B.3.2.5 type=S maxlength=200 input=M> 2.B.7 Categories of intervention (by priority axis) (Reference: points (c)(v) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) Corresponding categories of intervention based on a nomenclature adopted by the Commission, and an indicative breakdown of Union support. Tables 14-16 Categories of intervention (26) Table 14 Dimension 1  Intervention field Category of region: <type=S input=S> Priority axis Code Amount (EUR) <2B.4.1.1 type=S input=S > Decision=N> <2B.4.1.2 type=S input=S> Decision=N> <2B.4.1.3 type=N input=M> Decision=N> Table 15 Dimension 2  Form of finance Category of region: <type=S input=S> Priority axis Code Amount (EUR) <2B.4.2.1 type=S input=S > Decision=N> <2B.4.2.2 type=S input=S> Decision=N> <2B.4.2.3 type=N input=M> Decision=N> Table 16 Dimension 3  Territory type Category of region: <type=S input=S> Priority axis Code Amount (EUR) <2B.4.3.1 type=S input=S > Decision=N> <2B.4.3.2 type=S input=S> Decision=N> <2B.4.3.3 type=N input=M> Decision=N> SECTION 3 FINANCING PLAN (Reference: point (d) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) 3.1 Financial appropriation from each fund and amounts for performance reserve (Reference: point (d)(i) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) Table 17 Fund Category of region 2014 2015 2016 2017 2018 2019 2020 Total Main allocation (27) Performance reserve Main allocation Performance reserve Main allocation Performance reserve Main allocation Performance reserve Main allocation Performance reserve Main allocation Performance reserve Main allocation Performance reserve Main allocation Performance reserve <3.1.1 type=S input=G SME> <3.1.2 type=S input=G SME> <3.1.3 type=N input=M SME> <3.1.4 type=N input=M TA - NA YEI NA> <3.1.5 type=N input=M SME> <3.1.6 type=N input=M TA - NA YEI NA> <3.1.7type=N input=M SME> <3.1.8 type=N input=M TA - NA YEI NA> <3.1.9 type=N input=M SME> <3.1.10 type=N input=M TA - NA YEI NA> <3.1.11 type=N input=M SME> <3.1.12 type=N input=M TA - NA YEI NA> <3.1.13 type=N input=M SME> <3.1.14 type=N input=M TA - NA YEI NA> <3.1.15 type=N input=M SME> <3.1.16 type=N input=M TA - NA YEI NA> <3.1.17 type=N input=G SME> <3.1.18 type=N input=G TA - NA YEI NA> (1) ERDF In less developed regions (2) In transition regions (3) In more developed regions (4) Total (5) ESF (28) In less developed regions (6) In transition regions (7) In more developed regions (8) Total (9) YEI-specific allocation Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable (10) Cohesion Fund Not applicable (11) ERDF Special allocation to outermost regions or northern sparsely populated regions (12) Total 3.2 Total financial appropriation by fund and national co-financing (EUR) (Reference: point (d)(ii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) 1. The table sets out the financial plan by priority axis. 2. Where a priority axis covers more than one fund, the Union support and national counterpart is broken down by fund with a separate co-financing rate within the priority axis for each fund. 3. Where the priority axis covers more than one category of region, the Union support and national counterpart is broken down by category of region with a separate co-financing rate within the priority axis for each category of region. 4. The EIB contribution is presented at priority axis level. Table 18a Financing plan Priority axis Fund Category of region Basis for calculation of Union support (Total eligible cost or public eligible cost) Union support National counterpart Indicative breakdown of national counterpart Total funding Co-financing rate For information EIB contributions Main allocation (total funding less performance reserve) Performance reserve Performance reserve amount as proportion of total Union support National public funding National private funding (29) Union support National counterpart Union support National counterpart (31) (a) (c) (d) (30) (g) (j) <3.2.A.1 type=S input=G SME> <3.2.A.2 type=S input=G SME> <3.2.A.3 type=S input=G SME> <3.2.A.4 type=S input=G SME> <3.2.A.5 type=N input=M SME> <3.2.A.6 type=NSMEinput=G> <3.2.A.7 type=N input=M SME> <3.2.A.8 type=N input=M SME> <3.2.A.9 type=N input=G SME> <3.2.A.10 type=P input=G SME> <3.2.A.11 type=N input=M SME> <3.2.A.12 type=N input=M TA - NA YEI NA> <3.2.A.13 type=N input=M TA - NA YEI NA>> <3.2.A.14 type=N input=M TA - NA YEI NA> <3.2.A.15 type=N input=M TA - NA YEI NA>> <3.2.A.16 type=N input=G TA - NA YEI NA> Priority axis 1 ERDF Priority axis 2 ESF Priority axis 3 YEI (32) NA NA NA NA Priority axis 4 ESF YEI (33) NA NA NA NA Priority Axis 5 Cohesion Fund NA Total ERDF Less developed Equals total (1) in Table 17 Total ERDF Transition Equals total (2) in Table 17 Total ERDF More developed Equals total (3) in Table 17 Total ERDF Special allocation to outermost regions or northern sparsely populated regions Equals total (11) in Table 17 Total ESF (34) Less developed This does not equal total (5) in Table 17, which includes ESF matching support to YEI (35) Total ESF (36) Transition This does not equal total (6) in Table 17, which includes ESF matching support to YEI Total ESF (37) More developed This does not equal total (7) in Table 17, which includes ESF matching support to YEI Total YEI (38) NA This does not equal total (9) in Table 17, which only includes the YEI-specific allocation Total Cohesion Fund NA Equals total (10) in Table 17 Grand total Equals total (12) in Table 17 Table 18b Youth Employment Initiative  ESF- and YEI-specific allocations (41) (where appropriate) Fund (42) Category of region Basis for calculation of Union support (Total eligible cost or public eligible cost) Union support (a) National counterpart Indicative breakdown of national counterpart Total funding Co-financing rate (40) National public funding (c) National private funding (d) (39) <3.2.B.1 type=S input=G> <3.2.B.2 type=S input=G> <3.2.B.3 type=S input=G> <3.2.B.1 type=N input=M> <3.2.B.4 type=N input=G> <3.2.B.5 type=N input=M> <3.2.B.6 type=N input=M> <3.2.B.7 type=N input=G> <3.2.B.8 type=P input=G> 1. YEI-specific allocation NA 0 100 % 2. ESF matching support less developed 3. ESF matching support transition 4. ESF matching support more developed 5. TOTAL: YEI [part of] Priority axis [Must equal [part of] Priority axis 3] Sum (1:4) Sum (1:4) 6. Ratio of ESF for less developed regions 2/sum(2:4) <3.2.c.11 type=P input=G> 7. Ratio of ESF for transition regions 3/sum(2:4) <3.2.c.13 type=P input=G> 8. Ratio of ESF for more developed regions 4/sum(2:4) <3.2.c.14 type=P input=G> Table 18c Breakdown of the financial plan by priority axis, fund, category of region and thematic objective (Reference: point (d)(ii) of the first subparagraph of Article 96(2) of Regulation (EU) No 1303/2013) Priority axis Fund (43) Category of region Thematic objective Union support National counterpart Total funding <3.2.C.1 type=S input=G> <3.2.C.2 type=S input=G> <3.2.C.3 type=S input=G> <3.2.C.4 type=S input=G> <3.2.C.5 type=N input=M> <3.2.C.6 type=N input=M> <3.2.C.7 type=N input=M> Total Table 19 Indicative amount of support to be used for climate change objectives (Reference: Article 27(6) of Regulation (EU) No 1303/2013) (44) Priority axis Indicative amount of support to be used for climate change objectives (EUR) Proportion of total allocation to the operational programme (%) <3.2.C.8 type=S input=G> <3.2.C.9 type=N input=G> Decision=N> <3.2.C.10 type=P input=G> Decision=N> Total SECTION 4 INTEGRATED APPROACH TO TERRITORIAL DEVELOPMENT (Reference: Article 96(3) of Regulation (EU) No 1303/2013) Description of the integrated approach to territorial development taking into account the content and objectives of the operational programme having regard to the Partnership Agreement and showing how it contributes to the accomplishment of the objectives of the operational programme and expected results <4.0 type=S maxlength=3500 input=M> 4.1 Community-led local development (where appropriate) (Reference: point (a) of Article 96(3) of Regulation (EU) No 1303/2013) The approach to the use of community-led local development instruments and the principles for identifying the areas where they will be implemented <4.1 type=S maxlength=7000 input=M PA=Y> 4.2 Integrated actions for sustainable urban development (where appropriate) (Reference: point (b) of Article 96(3) of Regulation (EU) No 1303/2013; Article 7(2) and (3) of Regulation (EU) No 1301/2013 of the European Parliament and of the Council (45)) Where appropriate the indicative amount of ERDF support for integrated actions for sustainable urban development to be implemented in accordance with the provisions under Article 7(2) of Regulation (EU) No 1301/2013 and the indicative allocation of ESF support for integrated action. <4.2.1 type=S maxlength=3500 input=M> Table 20 Integrated actions for sustainable urban development  indicative amounts of ERDF and ESF support Fund ERDF and ESF support (indicative) (EUR) Proportion of funds total allocation to programme <4.2.2 type=S input=G> <4.2.3 type=N input=M> <4.2.3 type=P input=G> Total ERDF Total ESF TOTAL ERDF+ESF 4.3 Integrated Territorial Investment (ITI) (where appropriate) (Reference: point (c) of Article 96 (3) of Regulation (EU) No 1303/2013) The approach to the use of Integrated Territorial Investments (ITIs) (as defined in Article 36 of Regulation (EU) No 1303/2013) other than in cases covered by 4.2, and their indicative financial allocation from each priority axis. <4.3.1 type=S maxlength=5000 input=M PA=Y> Table 21 Indicative financial allocation to ITI other than those mentioned under point 4.2 (aggregate amount) Priority axis Fund Indicative financial allocation (Union support) (EUR) <4.3.2 type=S input=G PA=Y> <4.3.3 type=S input=G PA=Y> <4.3.4 type=N input=M PA=Y> Total 4.4 The arrangements for interregional and transnational actions, within the operational programme, with beneficiaries located in at least one other Member State (where appropriate) (Reference: point (d) of Article 96(3) of Regulation (EU) No 1303/2013) <4.4.1 type=S maxlength=3500 input=M PA=Y> 4.5 Contribution of the planned actions under the programme to macro-regional and sea-basin strategies, subject to the needs of the programme area as identified by the Member State (where appropriate) (Where the Member State and regions participate in macro-regional strategies and sea basin strategies) (Reference: point (e) of Article 96(3) of Regulation (EU) No 1303/2013) <4.4.2 type=S maxlength=3500 input=M > SECTION 5 SPECIFIC NEEDS OF GEOGRAPHICAL AREAS MOST AFFECTED BY POVERTY OR TARGET GROUPS AT HIGHEST RISK OF DISCRIMINATION OR SOCIAL EXCLUSION (WHERE APPROPRIATE) (Reference: point (a) of Article 96(4) of Regulation (EU) No 1303/2013) 5.1 Geographical areas most affected by poverty/target groups at highest risk of discrimination or social exclusion <5.1.1 type=S maxlength=7000 input=M Decision= N PA=Y> 5.2 Strategy to address the specific needs of geographical areas most affected by poverty/target groups at highest risk of discrimination or social exclusion, and where relevant, the contribution to the integrated approach set out in the Partnership Agreement <5.2.1 type=S maxlength=7000 input=M Decision= N PA=Y> Table 22 Actions to address specific needs of geographical areas most affected by poverty/target groups at highest risk of discrimination or social exclusion (46) Target group/geographical area Main types of planned action as part of integrated approach Priority axis Fund Category of region Investment priority <5.2.2 type=S maxlength=255 input=M Decision=N PA=Y> <5.2.3type=S maxlength= 1500 input=M Decision= N PA=Y> <5.2.4 type=S input=S Decision= N PA=Y> <5.2.6 type=S input=S Decision= N PA=Y> <5.2.7 type=S input=S Decision= N PA=Y> <5.2.5 type=S input=S PA=Y> SECTION 6 SPECIFIC NEEDS OF GEOGRAPHICAL AREAS WHICH SUFFER FROM SEVERE AND PERMANENT NATURAL OR DEMOGRAPHIC HANDICAPS (WHERE APPROPRIATE) (Reference: point (b) of Article 96(4) of Regulation (EU) No 1303/2013). <6.1 type=S maxlength=5000 input=M Decisions=N PA=Y> SECTION 7 AUTHORITIES AND BODIES RESPONSIBLE FOR MANAGEMENT, CONTROL AND AUDIT AND THE ROLE OF RELEVANT PARTNERS (Reference: Article 96(5) of Regulation (EU) No 1303/2013) 7.1 Relevant authorities and bodies (Reference: points (a) and (b) of Article 96(5) of Regulation (EU) No 1303/2013) Table 23 Relevant authorities and bodies Authority/body Name of authority/body and department or unit Head of authority/body (position or post) <7.1.1 type=S input=S Decision=N SME> <7.1.2 type=S maxlength= 255 input=M Decision=N SME> <7.1.3 type=S maxlength= 255 input=M Decision=N SME> Managing authority Certifying authority, where applicable Audit authority Body to which Commission will make payments 7.2 Involvement of relevant partners (Reference: point (c) of Article 96(5) of Regulation (EU) No 1303/2013) 7.2.1 Actions taken to involve the relevant partners in the preparation of the operational programme, and the role of those partners in the implementation, monitoring and evaluation of the programme <7.2.1 type=S maxlength=14000 input=M Decisions=N SME> 7.2.2 Global grants (for the ESF, where appropriate) (Reference: Article 6(1) Regulation (EU) No 1304/2013) <7.2.2 type=S maxlength=5000 input=M Decisions=N> 7.2.3 Allocation of an amount for capacity building (for the ESF, where appropriate) (Reference: Article 6(2) and (3) of Regulation (EU) No 1304/2013) <7.2.3 type=S maxlength=14000 input=M Decisions=N> SECTION 8 COORDINATION BETWEEN THE FUNDS, THE EAFRD, THE EMFF AND OTHER UNION AND NATIONAL FUNDING INSTRUMENTS, AND WITH THE EIB (Reference: point (a) of Article 96(6) of Regulation (EU) No 1303/2013) The mechanisms to ensure coordination between the Funds, the European Agricultural Fund for Rural Development (EAFRD), the European Maritime and Fisheries Fund (EMFF) and other Union and national funding instruments, and with the European Investment Bank (EIB), taking into account the relevant provisions laid down in the Common Strategic Framework. <8.1 type=S maxlength=14000 input=M Decisions=N PA=Y> SECTION 9 EX-ANTE CONDITIONALITIES (Reference: point (b) of Article 96(6) of Regulation (EU) No 1303/2013) 9.1 Ex-ante conditionalities Information on the assessment of the applicability and the fulfilment of ex-ante conditionalities (optional) <9.0 type=S maxlength=14000 input=M PA=Y> Table 24 Applicable ex-ante conditionalities and assessment of their fulfilment Ex-ante conditionality Priority axes to which conditionality applies Ex-ante conditionality fulfilled (yes /no/partially) Criteria Criteria fulfilled (yes/no) Reference (reference to strategies, legal act or other relevant documents, incl. relevant sections, articles or paragraphs, accompanied by web-links or access to full text) Explanations <9.1.1 type=S maxlength=500 input=S PA=YSME> <9.1.2 type=S maxlength=100 input=S PA=Y SME> <9.1.3 type=C input=G PA=Y SME> <9.1.4 type=S maxlength=500 input=S PA=Y SME> <9.1.5 type=B input=S PA=Y SME> <9.1.6 type=S maxlength=500 input=M PA=Y SME> <9.1.7 type=S maxlength=1000 input=M PA=Y SME> 9.2 Description of actions to fulfil ex-ante conditionalities, responsible bodies and timetable (47) Table 25 Actions to fulfil applicable general ex-ante conditionalities General ex-ante conditionality Criteria not fulfilled Actions to be taken Deadline (date) Bodies responsible <9.2.1 type=S maxlength=500 input=G PA=Y SME> <9.2.2 type=S maxlength=500 input=G PA=Y SME> <9.2.3 type=S maxlength=1000 input=M PA=Y SME> <9.2.4 type=D input=M PA=Y SME> <9.2.5 type=S maxlength=500 input=M PA=Y SME> Table 26 Actions to fulfil applicable thematic ex-ante conditionalities Thematic ex-ante conditionality Criteria not fulfilled Actions to be taken Deadline (date) Bodies responsible <9.2.1 type=S maxlength=500 input=G PA=Y SME TA- NA> <9.2.2 type=S maxlength=500 input=G PA=Y SME TA- NA> <9.2.3 type=S maxlength=1000 input=M PA=Y SME TA- NA> <9.2.4 type=D input=M PA=Y SME TA- NA> <9.2.5 type=S maxlength=500 input=M PA=Y SME TA- NA> 1. X Action 1 Deadline for action 1 Action 2 Deadline for action 2 SECTION 10 REDUCTION OF ADMINISTRATIVE BURDEN FOR BENEFICIARIES (Reference: point (c) of Article 96(6) of Regulation (EU) No 1303/2013) Summary of the assessment of the administrative burden for beneficiaries and, where necessary, the actions planned accompanied by an indicative timeframe to reduce administrative burden <10.0 type=S maxlength=7000 input=M decision=N PA=Y> SECTION 11 HORIZONTAL PRINCIPLES (Reference: Article 96(7) of Regulation (EU) No 1303/2013) 11.1 Sustainable development Description of specific action to take into account environmental protection requirements, resource efficiency, climate change mitigation and adaptation, disaster resilience and risk prevention and management, in the selection of operations. <13.1 type=S maxlength=5500 input=M decision=N> 11.2 Equal opportunities and non-discrimination Description of specific action to promote equal opportunities and prevent discrimination based on sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation during the preparation, design and implementation of the operational programme and in particular in relation to access to funding, taking account of the needs of the various target groups at risk of such discrimination and in particular the requirements to ensure accessibility for persons with disabilities. <13.2 type=S maxlength=5500 input=M decision=N> 11.3 Equality between men and women Description of contribution of the operational programme to the promotion of equality between men and women and, where appropriate, the arrangements to ensure the integration of the gender perspective at operational programme and operation level. <13.2 type=S maxlength=5500 input=M decision=N> SECTION 12 SEPARATE ELEMENTS 12.1 Major projects to be implemented during programming period (Reference: point (e) of Article 96(2) of Regulation (EU) No 1303/2013) Table 27 List of major projects Project Planned notification/submission date (year, quarter) Planned start of implementation (year, quarter) Planned completion date (year, quarter) Priority Axes/Investment Priorities <12.1.1 type=S maxlength=500 input=S decision=N> <12.1.2 type=D input=M decision=N> <12.1.3 type=D input=M decision=N> <12.1.4 type=D input=M decision=N> <12.1.5 type=S input=S decision=N> 12.2 Performance framework of operational programme Table 28 Performance framework by fund and category of region (summary table) Priority axis Fund Category of region Indicator or key implementation step Measurement unit, where appropriate Milestone for 2018 Final target (2023) (48) M W T <12.2.1 type=S input=G> <12.2.2 type=S input=G> <12.2.3 type=S input=G> <12.2.4 type=S input=G> <12.2.5 type=S input=G> <12.2.6 type=S input=G> <12.2.7 type=S input=G> 12.3 Relevant partners involved in preparation of programme <12.3 type=S maxlength=10500 input=M decision=N> ANNEXES (uploaded to electronic data exchange system as separate files):  Draft report of ex-ante evaluation with executive summary (mandatory) (Reference: Article 55(2) of Regulation (EU) No 1303/2013)  Documentation on assessment of applicability and fulfilment of ex-ante conditionalities (as appropriate)  Opinion of national equality bodies on sections 11.2 and 11.3 (as appropriate) (Reference: Article 96(7) of Regulation (EU) No 1303/2013)  Citizens summary of operational programme (as appropriate) (1) Legend for the characteristics of fields: type: N = Number, D = Date, S = String, C = Checkbox, P = Percentage, B = Boolean decision: N = Not part of the Commission decision approving the operational programme input: M = Manual, S = Selection, G = Generated by system maxlength = Maximum number of characters including spaces PA  Y = Element can be covered solely by the Partnership Agreement TA  NA = not applicable in the case of operational programmes dedicated exclusively to technical assistance YEI  NA = not applicable in the case of operational programmes dedicated exclusively to the Youth Employment Initiative SME = applicable also to programmes dedicated to joint upcapped guarantee and securitisation financial instruments for SMEs, implemented by the EIB. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) European Regional Development Fund. (4) European Social Fund. (5) Youth Employment Initiative. (6) Total Union support (including the main allocation and the performance reserve). (7) Information by Fund and by priority axis. (8) Title of thematic objective (not applicable to technical assistance). (9) Title of investment priority (not applicable to technical assistance). (10) For ERDF and the Cohesion Fund, the target values may be qualitative or quantitative. (11) This list includes common result indicators for which a target value has been set and all programme-specific result indicators. Target values for common result indicators must be quantified; for programme-specific result indicators, they may be qualitative or quantitative. Target values may be presented as a total (men+women) or broken down by gender, the baseline values can be adjusted accordingly. M = men, W=women, T= total. (12) Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (OJ L 347, 20.12.2013, p. 470). (13) This list includes common result indicators for which a target value has been set and all programme-specific result indicators. Target values for common result indicators must be quantified; for programme-specific result indicators they may be qualitative or quantitative. All result indicators in Annex II to Regulation (EU) No 1304/2013 used to monitor YEI implementation must be linked to a quantified target value. Target values may be presented as a total (men+women) or broken down by gender, the baseline values may be adjusted accordingly. M = men, W=women, T= total. (14) For the ESF, this list includes common output indicators for which a target value has been set. Target values may be presented as a total (men+women) or broken down by gender. For the ERDF and the Cohesion Fund, gender breakdown is in most cases not relevant. M = men, W=women, T= total. (15) Only for programmes supported by the ESF. (16) For the ESF, this list includes common output indicators for which a target value has been set and all programme-specific output indicators. (17) Where YEI is implemented as part of a priority axis, YEI milestones and targets must be distinguished from other milestones and targets for the priority axis in accordance with implementing acts referred to in the fifth subparagraph of Article 22(7) of Regulation (EU) No 1303/2013, as YEI resources (specific allocation and matching ESF support) are excluded from the performance reserve. (18) Milestones may be presented as a total (men+women) or broken down by gender. M = men, W=women, T= total. (19) Target values may be presented as a total (men+women) or broken down by gender. M = men, W=women, T= total. (20) Amounts include total Union support (the main allocation and the allocation from the performance reserve). (21) Include, where appropriate, quantified information on the ESFs contribution to the thematic objectives referred to in points (1) to (7) of the first paragraph of Article 9 of Regulation (EU) No 1303/2013. (22) Required where Union support for technical assistance in the programme exceeds EUR 15 million. (23) Required where objectively justified given the content of the action and where Union support for technical assistance in the programme exceeds EUR 15 million. (24) Target values may be qualitative or quantitative. Target values may be presented as a total (men+women) or broken down by gender, the baseline values may be adjusted accordingly. M = men, W=women, T= total. (25) Target values for output indicators under technical assistance are optional. Target values may be presented as a total (men+women) or broken down by gender. M = men, W=women, T= total. (26) Amounts include total Union support (the main allocation and the allocation from the performance reserve). (27) Total allocation (Union support) less allocation to performance reserve. (28) Total allocation from the ESF, including matching ESF support for YEI. The columns for the performance reserve do not include matching ESF support for YEI, as this is excluded from the performance reserve. (29) To be completed only when priority axes are expressed in total costs. (30) This rate may be rounded to the nearest whole number in the table. The precise rate used to reimburse payments is the ratio (f). (31) The national counterpart is divided pro-rata between the main allocation and the performance reserve. (32) This priority axis comprises the specific allocation to YEI and the matching ESF support. (33) This part of a priority axis comprises the specific allocation to YEI and the matching ESF support. (34) ESF allocation without the matching support for the YEI. (35) The sum of total ESF support in less developed, transition and more developed regions and the resources allocated to the YEI in Table 18a equals the sum of total ESF support in such regions and the specific allocation to the YEI in Table 17. (36) ESF allocation without the matching support for the YEI. (37) ESF allocation without the matching support for the YEI. (38) Includes the YEI special allocation and the matching support from the ESF. (39) To be completed only when priority axes are expressed in total costs. (40) This rate may be rounded to the nearest whole number in the table. The precise rate used to reimburse payments is the ratio (f). (41) To be completed for every (part of a) priority axis which implements the YEI. (42) The YEI (specific allocation and matching ESF support) is considered a Fund and appears as a separate row even if it is part of a priority axis. (43) For the purposes of this table, the YEI (specific allocation and matching ESF support) is considered as a fund. (44) This table is generated automatically on the basis of tables on categories of intervention under each priority axis. (45) Regulation (EU) No 1301/2013 of the European Parliament and of the Council of 17 December 2013 on the European Regional Development Fund and on specific provisions concerning the Investment for growth and jobs goal and repealing Regulation (EC) No 1080/2006 (OJ L 347, 20.12.2013, p. 289). (46) If the programme covers more than one category of region, a breakdown by category may be necessary. (47) Tables 25 and 26 cover only applicable general and thematic ex-ante conditionalities which are completely unfulfilled or partially fulfilled (see Table 24) at the time of submission of the programme. (48) The target value may be presented as a total (men+women) or broken down by gender. ANNEX II MODEL FOR COOPERATION PROGRAMMES UNDER THE EUROPEAN TERRITORIAL COOPERATION GOAL CCI <0.1 type=S maxlength=15 input=S> (1) Title <0.2 type=S maxlength=255 input=M> Version <0.3 type=N input=G> First year <0.4 type=N maxlength=4 input=M> Last year <0.5 type=N maxlength=4 input=M>> Eligible from <0.6 type=D input=G> Eligible until <0.7 type=D input=G>> EC decision number <0.8 type=S input=G>> EC decision date <0.9 type=D input=G>> MS amending decision number <0.10 type=S maxlength=20 input=M>> MS amending decision date <0.11 type=D input=M>> MS amending decision entry into force date <0.12 type=D input=M>> NUTS regions covered by the cooperation programme <0.13 type=S input=S>> SECTION 1 STRATEGY FOR THE COOPERATION PROGRAMMES CONTRIBUTION TO THE UNION STRATEGY FOR SMART, SUSTAINABLE AND INCLUSIVE GROWTH AND THE ACHIEVEMENT OF ECONOMIC, SOCIAL AND TERRITORIAL COHESION (Reference: Article 27(1) of Regulation (EU) No 1303/2013 of the European Parliament and of the Council (2) and point (a) of Article 8(2) of Regulation (EU) No 1299/2013 of the European Parliament and of the Council (3)) 1.1. Strategy for the cooperation programmes contribution to the Union strategy for smart, sustainable and inclusive growth and to the achievement of economic, social and territorial cohesion 1.1.1. Description of the cooperation programmes strategy for contributing to the delivery of the Union strategy for smart, sustainable and inclusive growth and for achieving economic, social and territorial cohesion. <1.1.1 type=S maxlength=70000 input=M> 1.1.2. Justification for the choice of thematic objectives and corresponding investment priorities, having regard to the Common Strategic Framework, based on an analysis of the needs within the programme area as a whole and the strategy chosen in response to such needs, addressing, where appropriate, missing links in cross-border infrastructure, taking into account the results of the ex-ante evaluation Table 1 Justification for the selection of thematic objectives and investment priorities Selected thematic objective Selected investment priority Justification for selection <1.1.2 type=S input=S > <1.1.3 type=S input=S> <1.1.4 type=S maxlength=1000 input=M> 1.2. Justification for the financial allocation Justification for the financial allocation (i.e. Union support) to each thematic objective and, where appropriate, investment priority, in accordance with the thematic concentration requirements, taking into account the ex-ante evaluation. <1.2.1 type=S maxlength=7000 input=M > Table 2 Overview of the investment strategy of the cooperation programme Priority axis ERDF support (in EUR) Proportion (%) of the total Union support for the cooperation programme (by Fund) (4) Thematic objective (5) Investment priorities (6) Specific objectives corresponding to the investment priorities Result indicators corresponding to the specific objective ERDF (7) ENI (8) (where applicable) IPA (9) (where applicable) <1.2.1 type=S input=G> <1.2.2 type=S input=G> <1.2.3type=N input=G> <1.2.4 type=S input=G><1.2.9 type=P input=G> <1.2.5 type=S input=G><1.2.1 0type=P input=G> <1.2.6 type=S input=G> <1.2.7 type=S input=G> <1.2.8 type=S input=G> <1.2.9 type=S input=G> SECTION 2 PRIORITY AXES (Reference: points (b) and (c) of Article 8(2) of Regulation (EU) No 1299/2013) 2.A. Description of the priority axes other than technical assistance (Reference: point (b) of Article 8(2) of Regulation (EU) No 1299/2013) 2.A.1. Priority axis (repeated for each priority axis) ID of the priority axis <2A.1 type=N input=G> Title of the priority axis <2A.2 type=S maxlength=500 input=M> Ã¯   The entire priority axis will be implemented solely through financial instruments <2A.3 type=C input=M> Ã¯   The entire priority axis will be implemented solely though financial instruments set up at Union level <2A.4 type=C input=M> Ã¯   The entire priority axis will be implemented through community-led local development <2A.5 type=C input=M> 2.A.2. Justification for the establishment of a priority axis covering more than one thematic objective (where applicable) (Reference: Article 8(1) of Regulation (EU) No 1299/2013) <2.A.0 type=S maxlength=3 500 input=M> 2.A.3. Fund and calculation basis for Union support (repeated for each fund under the priority axis) Fund <2A.6 type=S input=S> Calculation basis (total eligible expenditure or eligible public expenditure) <2A.8 type=S input=S> 2.A.4. Investment priority (repeated for each investment priority under the priority axis) (Reference: point (b)(i) of Article 8(2) of Regulation (EU) No 1299/2013) Investment priority <2A.7 type=S input=S> 2.A.5. Specific objectives corresponding to the investment priority and expected results (repeated for each specific objective under the investment priority) (Reference: points (b)(i) and (ii) of Article 8(2) of Regulation (EU) No 1299/2013) ID <2A.1.1 type=N input=G> Specific objective <2A.1.2 type=S maxlength=500 input=M> The results that the Member States seek to achieve with Union support <2A.1.3 type=S maxlength=3500 input=M> Table 3 Programme specific result indicators (by specific objective) (Reference: point (b)(ii) of Article 8(2) of Regulation (EU) No 1299/2013) ID Indicator Measurement unit Baseline value Baseline year Target value (2023) (10) Source of data Frequency of reporting <2A.1.4 type=S maxlength=5 input=M> <2A.1.5 type=S maxlength =255 input=M> <2A.1.6 type=S input=M> Quantitative <2A.1.8 type=N input=M> <2A.1.9 type=N input=M> Quantitative <2A.1.10 type=N input=M> <2A.1.11 type=S maxlength =200 input=M> <2A.1.12 type=S maxlength =100 input=M> Qualitative <2A.1.8 type=S maxlength =100 input=M Qualitative <2A.1.10 type=S maxlength =100 input=M> 2.A.6. Actions to be supported under the investment priority (by investment priority) 2.A.6.1. A description of the type and examples of actions to be supported and their expected contribution to the specific objectives, including, where appropriate, identification of the main target groups, specific territories targeted and types of beneficiaries (Reference: point (b)(iii) of Article 8(2) of Regulation (EU) No 1299/2013) Investment Priority <2A.2.1.1 type=S input=S> <2A.2.1.2 type=S maxlength=14000 input=M> 2.A.6.2. Guiding principles for the selection of operations (Reference: point (b)(iii) of Article 8(2) of Regulation (EU) No 1299/2013) Investment priority <2A.2.2.1 type=S input=S> <2A.2.2.2 type=S maxlength=3500 input=M> 2.A.6.3. Planned use of financial instruments (where appropriate) (Reference: point (b)(iii) of Article 8(2) of Regulation (EU) No 1299/2013) Investment priority <2A.2.3.1 type=S input=S> Planned use of financial instruments <2A.2.3.2 type=C input=M> <2A.2.3.3 type=S maxlength=7000 input=M> 2.A.6.4. Planned use of major projects (where appropriate) (Reference: point (b)(iii) of Article 8(2) of Regulation (EU) No 1299/2013) Investment priority <2A.2.4.1 type=S input=S> <2A.2.4.2 type=S maxlength=3500 input=M> 2.A.6.5. Output indicators (by investment priority) (Reference: point (b)(iv) of Article 8(2) of Regulation (EU) No 1299/2013) Table 4 Common and programme specific output indicators ID Indicator (name of indicator) Measurement unit Target value (2023) Source of data Frequency of reporting <2A.2.5.1 type=S input=S> <2A.2.5.2 type=S input=S> <2A.2.5.3 type=S input=S> <2A.2.5.6 type=N input=M> <2A.2.5.7 type=S maxlength=200 input=M> <2A.2.5.8 type=S maxlength=100 input=M> 2.A.7. Performance framework (Reference: point (b)(v) of Article 8(2) of Regulation (EU) No 1299/2013 and Annex II of Regulation (EU) No 1303/2013) Table 5 Performance framework of the priority axis Priority axis Indicator type (Key implementation step, financial, output or, where appropriate, result indicator) ID Indicator or key implementation step Measurement unit, where appropriate Milestone for 2018 Final target (2023) Source of data Explanation of relevance of indicator, where appropriate <2A.3.1 type=S input=S> <2A.3.2 type=S input=S> Implementation Step or Financial <2A.3.3 type=S maxlength =5 input=M> Output or result <2A.3.3 type=S input=S> Implementation Step or Financial <2A.3.4 type=S maxlength =255 input=M> Output or Result <2A.4.4 type=S input=G or M> Implementation Step or Financial <2A.3.5 type=S input=M> Output or Result <2A.3.5 type=S input=G or M> <2A.3.7 type=S maxlength =255 input=M> <2A.3.8 type=S input=M> Output or Result <2A.3.8 type=S input=M> <2A.3.9 type=S maxlength =200 input=M> Output or Result <2A.3.9 type=S input=M> <2A.3.10 type=S maxlength =500 input=M> Additional qualitative information on the establishment the performance framework (optional) <2A.3.11 type=S maxlength=7000 input=M> 2.A.8. Categories of intervention (Reference: point (b)(vii) of Article 8(2) of Regulation (EU) No 1299/2013) Categories of intervention corresponding to the content of the priority axis, based on a nomenclature adopted by the Commission, and indicative breakdown of Union support Tables 6-9 Categories of intervention Table 6 Dimension 1 Intervention field Priority axis Code Amount (EUR) <2A.4.1.1 type=S input=S Decision=N> <2A.4.1.1 type=S input=S Decision=N> <2A.4.1.3 type=N input=M Decision=N> Table 7 Dimension 2 Form of finance Priority axis Code Amount (EUR) <2A.4.1.4 type=S input=S Decision=N> <2A.4.1.5 type=S input=S Decision=N> <2A.4.1.6 type=N input=M Decision=N> Table 8 Dimension 3 Territory type Priority axis Code Amount (EUR) <2A.4.1.7 type=S input=S Decision=N> <2A.4.1.8 type=S input=S Decision=N> <2A.4.1.9 type=N input=M Decision=N> Table 9 Dimension 6 Territorial delivery mechanisms Priority axis Code Amount (EUR) <2A.4.1.10 type=S input=S Decision=N> <2A.4.1.11 type=S input=S Decision=N> <2A.4.1.12 type=N input=M Decision=N> 2.A.9. A summary of the planned use of technical assistance including, where necessary, actions to reinforce the administrative capacity of authorities involved in the management and control of the programmes and beneficiaries and, where necessary, actions for to enhance the administrative capacity of relevant partners to participate in the implementation of programmes (where appropriate) (Reference: point (b)(vi) of Article 8(2) of Regulation (EU) No 1299/2013) Priority axis <3A.5.1 type=S input=S> <2A.5.2 type=S maxlength=2000 input=M> 2.B. Description of the priority axes for technical assistance (Reference: point (c) of Article 8(2) of Regulation (EU) No 1299/2013) 2.B.1. Priority axis ID <2B.0.1 type=N maxlength=5 input=G> Title <2B.0.2 type=S maxlength=255 input=M> 2.B.2. Fund and calculation basis for Union support (repeated for each fund under the priority axis) Fund <2B.0.3 type=S input=S> Calculation Basis (total eligible expenditure or eligible public expenditure) <2B.0.4 type=S input=S> 2.B.3. Specific objectives and expected results (Reference: points (c)(i) and (ii) of Article 8(2) of Regulation (EU) No 1299/2013) Specific objective (repeated for each specific objective) ID <2B.1.1 type=N maxlength=5 input=G> Specific objective <2B.1.2 type=S maxlength=500 input=M> Results that the Member States seek to achieve with Union support (11) <2B.1.3 type=S maxlength=3500 input=M> 2.B.4. Result indicators (12) Table 10 Programme-specific result indicators (by specific objective) (Reference: point (c)(ii) of Article 8(2) of Regulation (EU) No 1299/2013) ID Indicator Measurement unit Baseline value Baseline year Target value (13) (2023) Source of data Frequency of reporting <2.B.2.1 type=S maxlength=5 input=M> <2.B.2.2 type=S maxlength= 255 input=M> <2.B.2.3 type=S input=M> Quantitative <2.B.2.4 type=N input=M> <2.B.2.5 type=N input=M> Quantitative <2.B.2.6 type=N input=M> Qualitative <2A.1.10 type=S maxlength= 100 input=M> <2.B.2.7 type=S maxlength= 100 input=M> <2.B.2.8 type=S maxlength= 100 input=M> 2.B.5. Actions to be supported and their expected contribution to the specific objectives (by priority axis) (Reference: point (c)(iii) of Article 8(2) of Regulation (EU) No 1299/2013) 2.B.5.1. Description of actions to be supported and their expected contribution to the specific objectives (Reference: point (c)(iii) of Article 8(2) of Regulation (EU) No 1299/2013 Priority axis <2.B.3.1.1 type=S input=S> <2.B.3.1.2 type=S maxlength=7000 input=M> 2.B.5.2. Output indicators expected to contribute to results (by priority axis) (Reference: point (c)(iv) of Article 8(2) of Regulation (EU) No 1299/2013) Table 11 Output indicators ID Indicator Measurement unit Target value (2023) (optional) Source of data <2.B.3.2.1 type=S maxlength=5 input=M> <2.B.2.2.2 type=S maxlength=255 input=M> <2.B.3.2.3 type=S input=M> <2.B.3.2.4 type=N input=M> <2.B.3.2.5 type=S maxlength=100 input=M> 2.B.6. Categories of intervention (Reference: point (c)(v) of Article 8(2) of Regulation (EU) No 1299/2013) Corresponding categories of intervention based on a nomenclature adopted by the Commission, and an indicative breakdown of Union support. Tables 12-14 Categories of intervention Table 12 Dimension 1 Intervention field Priority axis Code Amount (EUR) <2B.4.1.1 type=S input=S Decision =N > <2B.4.1.2 type=S input=S Decision =N > <2B.4.1.3 type=N input=M Decision =N > Table 13 Dimension 2 Form of finance Priority axis Code Amount (EUR) <2B.4.2.1 type=S input=S Decision =N > <2B.4.2.2 type=S input=S Decision =N > <2B.4.2.3 type=N input=M Decision =N > Table 14 Dimension 3 Territory type Priority axis Code Amount (EUR) <2B.4.3.1 type=S input=S Decision =N > <2B.4.3.2 type=S input= Decision =N S> <2B.4.3.3 type=N input=M Decision =N > SECTION 3 FINANCING PLAN (Reference: point (d) of Article 8(2) of Regulation (EU) No 1299/2013) 3.1 Financial appropriation from the ERDF (in EUR) (Reference: point (d)(i) of Article 8(2) of Regulation (EU) No 1299/2013) Table 15 Fund <3.1.1 type=S input=G> 2014 2015 2016 2017 2018 2019 2020 Total ERDF <3.1.3 type=N input =M> <3.1.4 type=N inpu t=M> <3.1.5 type=N input =M> <3.1.6 type=N input =M> <3.1.7 type=N input =M> <3.1.8 type=N input =M> <3.1.9 type=N input =M> <3.1.10 type=N input =G> IPA amounts (where applicable) ENI amounts (where applicable) Total 3.2.A Total financial appropriation from the ERDF and national co-financing (in EUR) (Reference: point (d)(ii) of Article 8(2) of Regulation (EU) No 1299/2013) 1. The financial table sets out the financial plan of the cooperation programme by priority axis. Where outermost regions programmes combine cross-border and transnational allocations, separate priority axes will be set out for each of these. 2. The financial table shall show for information purposes, any contribution from third countries participating in the cooperation programme (other than contributions from IPA and ENI) 3. The EIB (14) contribution is presented at the level of the priority axis. Table 16 Financing plan Priority axis Fund Basis for calculation of Union support (Total eligible cost or public eligible cost) Union support (a) National counterpart Indicative breakdown of the national counterpart Total funding Co-financing rate (16) For information National Public funding (c) National private funding (d) (15) Contributions from third countries EIB contributions <3.2.A.1 type=S input=G> <3.2.A.2 type=S input=G> <3.2.A.3 type=S input=G> <3.2.A.4 type=N input=M> <3.2.A.5 type=N input=G> <3.2.A.6 type=N input=M> <3.2.A.7 type=N input=M> <3.2.A.8 type=N input=G> <3.2.A.9 type=P input=G> <3.2.A.10 type=N input=M> <3.2.A.11 type=N input=M> Priority axis 1 ERDF (possibly incl. amounts transferred from IPA and ENI) (17) IPA ENI Priority axis N ERDF (possibly incl. amounts transferred from IPA and ENI) IPA ENI Total ERDF IPA ENI Total Total all Funds 3.2.B. Breakdown by priority axis and thematic objective (Reference: point (d)(ii) of Article 8(2) of Regulation (EU) No 1299/2013) Table 17 Priority axis Thematic objective Union support National counterpart Total funding <3.2.B.1 type=S input=G> <3.2.B.2 type=S input=G> <3.2.B.3 type=N input=M> <3.2.B.4 type=N input=M> <3.2.B.5 type=N input=M> Total Table 18 Indicative amount of support to be used for climate change objectives (Reference: Article 27(6) of Regulation (EU) No 1303/2013) (18) Priority axis Indicative amount of support to be used for climate change objectives (  ¬) Proportion of the total allocation to the programme (%) <3.2.B.8 type=S input=G> <3.2.B.9 type=N input=G Decision =N > <3.2.B.10 type=P input=G Decision =N > Total SECTION 4 INTEGRATED APPROACH TO TERRITORIAL DEVELOPMENT (Reference: Article 8(3) of Regulation (EU) No 1299/2013) Description of the integrated approach to territorial development, taking into account the content and objectives of the cooperation programme, including in relation to regions and areas referred to in Article 174(3) TFEU, having regard to the Partnership Agreements of the participating Member States, and showing how it contributes to the accomplishment of the programme objectives and expected results <4.0 type=S maxlength=3500 input=M> 4.1. Community-led local development (where appropriate) Approach to the use of community-led local development instruments and principles for identifying the areas where they will be implemented (Reference: point (a) of Article 8(3) of Regulation (EU) No 1299/2013) <4.1 type=S maxlength=7000 input=M > 4.2. Integrated actions for sustainable urban development (where appropriate) Principles for identifying the urban areas where integrated actions for sustainable urban development are to be implemented and the indicative allocation of the ERDF support for these actions (Reference: point (b) of Article 8(3) of Regulation (EU) No 1299/2013) <4.2.1 type=S maxlength=3500 input=M> Table 19 Integrated actions for sustainable urban development  indicative amounts of ERDF support Fund Indicative amount of ERDF support (EUR) <4.2.2 type=S input=G> <4.2.3 type=N input=M> ERDF 4.3. Integrated Territorial Investment (ITI) (where appropriate) Approach to the use of Integrated Territorial Investments (ITI) (as defined in Article 36 of Regulation (EU) No 1303/2013) other than in cases covered by 4.2, and their indicative financial allocation from each priority axis (Reference: point (c) of Article 8(3) of Regulation (EU) No 1299/2013) <4.3.1 type=S maxlength=5000 input=M > Table 20 Indicative financial allocation to ITI other than those mentioned under point 4.2 (aggregate amount) Priority axis Indicative financial allocation (Union support) (EUR) <4.3.2 type=S input=G > <4.3.3 type=N input=M> Total 4.4. Contribution of planned interventions towards macro-regional and sea basin strategies, subject to the needs of the programme area as identified by the relevant Member States and taking into account, where applicable, strategically important projects identified in those strategies (where appropriate) (Where Member States and regions participate in macro-regional and sea basin strategies) (Reference: point (d) of Article 8(3) of Regulation (EU) No 1299/2013) <4.4.1.2 type=S maxlength=7000 input=M > SECTION 5 IMPLEMENTING PROVISIONS FOR THE COOPERATION PROGRAMME (Reference: Article 8(4) of Regulation (EU) No 1299/2013) 5.1. Relevant authorities and bodies (Reference: Article 8(4) of Regulation (EU) No 1299/2013) Table 21 Programme authorities (Reference: point (a)(i) of Article 8(4) of Regulation (EU) No 1299/2013) Authority/body Name of authority/body and department or unit Head of authority/body (position or post) Managing authority <5.1.1 type=S maxlength=255 input=M decision=N > <5.1.2 type=S maxlength=255 input=M decision=N > Certifying authority, where applicable <5.1.3 type=S maxlength=255 input=M decision=N > <5.1.4 type=S maxlength=255 input=M decision=N > Audit authority <5.1.5 type=S maxlength=255 input=M decision=N > <5.1.6 type=S maxlength=255 input=M decision=N > The body to which payments will be made by the Commission is: (Reference: point (b) of Article 8(4) of Regulation (EU) No 1299/2013) Ã¯   the managing authority <5.1.7 type type=C input=M> Ã¯   the certifying authority <5.1.8 type type=C input=M> Table 22 Body or bodies carrying out control and audit tasks (Reference: points (a)(ii) and (iii) of Article 8(4) of Regulation (EU) No 1299/2013) Authority/body Name of authority/body and department or unit Head of authority/body (position or post) Body or bodies designated to carry out control tasks <5.1.9 type=S maxlength=255 input=M > <5.1.10 type=S maxlength=255 input=M > Body or bodies designated to be responsible for carrying out audit tasks <5.1.11 type=S maxlength=255 input=M > <5.1.12 type=S maxlength=255 input=M > 5.2. Procedure for setting up the joint secretariat (Reference: point (a)(iv) of Article 8(4) of Regulation (EU) No 1299/2013) <5.2 type=S maxlength=3500 input=M > 5.3. Summary description of the management and control arrangements (Reference: point (a)(v) of Article 8(4) of Regulation (EU) No 1299/2013) <5.3. type=S maxlength=35000 input=M > 5.4. Apportionment of liabilities among participating Member States in case of financial corrections imposed by the managing authority or the Commission (Reference: point (a)(vi) of Article 8(4) of Regulation (EU) No 1299/2013) <5.4 type=S maxlength=10500 input=M > 5.5. Use of the Euro (where applicable) (Reference: Article 28 of Regulation (EU) No 1299/2013) Method chosen for the conversion of expenditure incurred in another currency than the Euro <5.5. type=S maxlength=2000 input=M > 5.6. Involvement of partners (Reference: point (c) of Article 8(4) of Regulation (EU) No 1299/2013) Actions taken to involve the partners referred to in Article 5 of Regulation (EU) No 1303/2013 in the preparation of the cooperation programme, and the role of those partners in the preparation and implementation of the cooperation programme, including their involvement in the monitoring committee <5.6 type=S maxlength=14000 input=M Decisions=N> SECTION 6 COORDINATION (Reference: point (a) of Article 8(5) of Regulation (EU) No 1299/2013) The mechanisms that ensure effective coordination between the ERDF, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and other Union and national funding instruments, including the coordination and possible combination with the Connecting Europe Facility, the ENI, the European Development Fund (EDF) and the IPA and with the EIB, taking into account the provisions laid down in the Common Strategic Framework as set out in Annex I to Regulation (EU) No 1303/2013. Where Member States and third countries participate in cooperation programmes that include the use of ERDF appropriations for outermost regions and resources from the EDF, coordination mechanisms at the appropriate level to facilitate effective coordination in the use of these resources <6.1 type=S maxlength=14000 input=M Decisions=N > SECTION 7 REDUCTION OF ADMINISTRATIVE BURDEN FOR BENEFICIARIES (Reference: point (b) of Article 8(5) of Regulation (EU) No 1299/2013 (19)) A summary of the assessment of the administrative burden for beneficiaries and, where necessary, the actions planned accompanied by an indicative timeframe to reduce the administrative burden. <7..0 type=S maxlength=7000 input=M decision=N > SECTION 8 HORIZONTAL PRINCIPLES (Reference: Article 8(7) of Regulation (EU) No 1299/2013) 8.1. Sustainable development (20) Description of specific actions to take into account environmental protection requirements, resource efficiency, climate change mitigation and adaptation, disaster resilience and risk prevention and management, in the selection of operations. <7.1 type=S maxlength=5500 input=M decision=N> 8.2. Equal opportunities and non-discrimination (21) Description of the specific actions to promote equal opportunities and prevent any discrimination based on sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation during the preparation, design and implementation of the cooperation programme and, in particular, in relation to access to funding, taking account of the needs of the various target groups at risk of such discrimination, and in particular, the requirements of ensuring accessibility for persons with disabilities. <7.2 type=S maxlength=5500 input=M decision=N> 8.3. Equality between men and women Description of the contribution of the cooperation programme to the promotion of equality between men and women and, where appropriate, the arrangements to ensure the integration of the gender perspective at cooperation programme and operation level. <7.3 type=S maxlength=5500 input=M decision=N> SECTION 9 SEPARATE ELEMENTS 9.1. Major projects to be implemented during the programming period (Reference: point (e) of Article 8(2) of Regulation (EU) No 1299/2013) Table 23 List of major projects (22) Project Planned notification/submission date (year, quarter) Planned start of implementation (year, quarter) Planned completion date (year quarter) Priority axes/investment priorities <9.1.1 type=S maxlength=500 input=S decision=N> <9.1.2 type=D input=M decision =N > <9.1.3 type=D input=M decision =N > <9.1.4 type=D input =M decision=N > <9.1.5 type=S input=S decision=N > 9.2. Performance framework of the cooperation programme Table 24 Performance framework (summary table) Priority axis Indicator or key implementation step Measurement unit, where appropriate Milestone for 2018 Final target (2023) <9.2.1 type=S input=G> <9.2.3 type=S input=G> <9.2.4 type=S input=G> <9.2.5 type=S input=G> <9.2.6 type=S input=G> 9.3. Relevant partners involved in the preparation of the cooperation programme <9.3 type=S maxlength=15000 input=M decision=N> 9.4. Applicable programme implementation conditions governing the financial management, programming, monitoring, evaluation and control of the participation of third countries in transnational and interregional programmes through a contribution of ENI and IPA resources (Reference: Article 26 of Regulation (EU) No 1299/2013) <9.4 type=S maxlength=14000 input=S> ANNEXES (uploaded to electronic data exchange systems as separate files):  Draft report of the ex-ante evaluation, with an executive summary (mandatory) (Reference: Article 55(2) of Regulation (EU) No 1303/2013)  Confirmation of agreement in writing to the contents of the cooperation programme (mandatory) (Reference: Article 8(9) of Regulation (EU) No 1299/2013)  A map of the area covered by the cooperation programme (as appropriate)  A citizens summary of the cooperation programme (as appropriate) (1) Legend: type: N=Number, D=Date, S=String, C=Checkbox, P=Percentage, B=Boolean decision: N=Not part of the Commission decision approving the cooperation programme input: M=Manual, S=Selection, G=Generated by system maxlength= Maximum number of characters including spaces. (2) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (3) Regulation (EU) No 1299/2013 of the European Parliament and of the Council of 17 December 2013 on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal (OJ L 347, 20.12.2013, p. 259). (4) Presentation of the shares corresponding to ENI and IPA amounts depends on management option chosen. (5) Title of the thematic objective ( not applicable to technical assistance). (6) Title of the investment priority (not applicable to technical assistance). (7) European Regional Development Fund. (8) European Neighbourhood Instrument. (9) Instrument for Pre-Accession Assistance. (10) Target values may be qualitative or quantitative. (11) Required where the Union support to technical assistance in the cooperation programme exceeds EUR 15 million. (12) Required where objectively justified by the given the content of the actions and where the Union support to technical assistance in the cooperation programme exceeds EUR 15 million. (13) The target values can be qualitative or quantitative. (14) European Investment Bank (15) To be completed only when priority axes are expressed in total costs. (16) This rate may be rounded to the nearest whole number in the table. The precise rate used to reimburse payments is the ratio (f). (17) Presentation of amounts transferred from ENI and IPA depends on management option chosen. (18) This table is generated automatically on the basis of tables on categories of intervention under each priority axis. (19) Not required for INTERACT and ESPON. (20) Not applicable to URBACT, INTERACT and ESPON. (21) Not applicable to URBACT, INTERACT and ESPON. (22) Not applicable to INTERACT and ESPON.